Title: To James Madison from Leonard Peirce, 24 December 1816
From: Peirce, Leonard
To: Madison, James



Sir,
Millbury Massachusetts Decm. 24th. 1816

Having obtained the consent of my Parents to enter as a cadet in the Military Academy of the United States I would solicit from you an appointment to the Academy at West Point should there not be a full complement of cadets there; and if there should, to any other Academy which Congress has or may or established at their present session.
I am eighteen years of age, and have received a thorough knowledge of reading, writing and arithmetic.  If you should please to honor me with an appointment I wish you would forward it to me as soon as is convenient and I will produce articles of agreement as the law directs.  Yours With respect,

Leonard Peirce

